ITEMID: 001-108619
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF KOSHELEVA AND OTHERS v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 34 - Individual applications (Article 34 - Hinder the exercise of the right of petition);Non-pecuniary damage - award;Pecuniary damage - claim dismissed
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Peer Lorenzen
TEXT: 4. The applicants’ names and dates of birth are listed in the annex to the present judgment. They live in Velikie Luki, Pskov Region.
5. The applicants are former and current teachers at the boarding school for orphans and children deprived of parental care in Velikiye Luki, Pskov Region («Великолукская средняя школа-интернат для детей-сирот и детей, оставшихся без попечения родителей»). By virtue of a provision in the national law they were entitled to a monthly allowance for purchase of books and magazines (компенсация за книгоиздательскую продукцию и периодические издания) which had not been paid to them for a few years.
6. The applicants applied to a court seeking recovery of the unpaid allowance.
7. On 28 March 2003 the Justice of Peace of Court Circuit no. 34 of Velikiye Luki in the Pskov Region granted the applicants’ claim for the unpaid allowance and held that the Education Directorate of the Velikiye Luki Town Council should reimburse them various amounts.
8. On 3 June 2003 the Velikiye Luki Town Court of the Pskov Region upheld that judgment on appeal.
9. Following an unspecified period during which the judgment remained unenforced, the applicants allegedly applied to a court for indexlinking of the awards due to the inflation but had their claims rejected. They did not however submit any documents to support this claim, nor did they indicate the date of the judicial decision or the court adopting it.
10. The Government submitted copies of payroll records according to which the awards had been paid to the applicants in April and May 2004.
11. On 16 January 2008 the Court received letters from thirtysix applicants stating that they no longer had interest in pursuing the application due to the timely enforcement of the judgment in their favour. The applicants who sent the letters were nos. 3, 4, 5, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 19, 21, 25, 26, 27, 30, 31, 33, 34, 35, 36, 37, 38, 39, 41, 42, 43, 44, 45, 47, 50, 51 and 53 of the Annex.
12. In their observations received by the Court on 26 May 2008 the remaining seventeen applicants submitted that the town prosecutor’s office had summoned them for interviews, during which the authorities had apprised them of their right not to incriminate themselves and discussed their application.
13. The letter by the deputy prosecutor of Velikiye Luki of 28 December 2007 confirmed that in October 2007 the town prosecutor’s office had held interviews with the applicants concerning alleged breaches of their ‘Convention right to timely payment of the allowance for purchase of books and magazines’. The letter mentioned that the interviews had been conducted following an inquiry by the Government’s representative at the Court to the Prosecutor General of Russia.
VIOLATED_ARTICLES: 34
